PER CURIAM.
From a judgment of conviction for the offense of attempted arson this appeal was taken. We have carefully examined the record, and particularly the testimony and evidence adduced at the trial, together with the briefs filed, and the argument of counsel before the court, and have concluded that in light of the evidence and rulings of the trial court no reversible error has been made to appear. The judgment of conviction here reviewed should be and it is hereby affirmed.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.